EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morton Rosenberg on 16 February 2022.
The application has been amended as follows: 
	IN THE CLAIMS

	In claim 1, line 28, “lateral dimension” has been replaced with --lateral dimension and --.
	In claim 3, line 5, “the outer radial surface” has been replaced with --an outer radial surface--.
In claim 5, last line, inserting a period at the end of the claim so that “casing” is replaced with --casing.--
	In claim 7, line 5, “the elements of the first and second assemblies” has been replaced with -- the inner washer and magnet of each of the first and second assemblies--.
In claim 11, line 1, “the third thickness” has been replaced with – a third thickness--. 
In claim 11, line 13, “the small stroke region” has been replaced with -- a small stroke region--.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746